Case 1:19-cr-20186-KMW Document 42 Entered on FLSD Docket 07/25/2019 Page 1 of 2




                             UN ITED STA TES DISTR IC T CO URT
                             SOUTHERN DISTRICT OF FLOW DA
                         CASE N O .          19-20186-CR -K M W
                                      18U.S.C.j371
                                      18U.S.C.j1956(h)
                                      18U.S.C.j2428
                                      18U.S.C.j982(a)(1)
   UNITED STA TE S O F A M ER ICA

   V.

   M A RIA TER SA G O NIM A O LLA G A,

               D efendant.


                                     FAC TUA L PRO FFER

         Had this case proceeded to trial,the parties agree that the United States would have
   proventhefollowingfactstoajurybeyondareasonabledoubt:
           Between April2018 and M arch 20l9,the Defendant operated and/or participated in the
   operation ofa high-end escortbusiness. The Defendant,an lnstagram lntluencer,w ould reach
   outtoadultwomenwhoadvertisedthemselvesasmodelsonsocialmediaandinvitethem tojoin
   variouschatgroupsthatshe created and served asthe adm inistratorof. Through the chatgroups,
   shewould brokerprostitutionjobsforthewomen in thegroup. Thewomen were notforced,
   coerced, or otherwise deceived into the prostitution jobs. Rather,there was a common
   understandinginthechatgroupthatdtimage''jobswereforcompanionship,modeling,ortobea
   ûûpartofthescene,''andthat(textra''jobswereforsex.
         The clients that the D efendant brokered prostitution services for were considered high-
   end and exclusive. While the prostitution jobs ranged in price,depending on the services
   providedandthetimespent,thewomen didnotacceptjobsthatpaid lessthan $1,000perhour,
   perfemale. The Defendantearned a commission fee forbrokering aprostitution job,which
   typicallyrangedfrom 20% to 30% oftheoveralljob cost.Thecommissionfeewaspaidtothe
   Defendant by the woman upon completion of the job,via Zell or another online money
   transferring app. The m onies w ere then w ired from the m oney transferring apps to the
   Defendant's bank account. The Defendant's only em ploym entduring this tim e period w as work
   as a M adam eorbrokerofprostitution services.
Case 1:19-cr-20186-KMW Document 42 Entered on FLSD Docket 07/25/2019 Page 2 of 2




           The Defendanthad a large client list,developed overthe course ofm any years working
    inthehigh-endescortindustry.Whilesomeoftheprostitutionoccurredlocally,mostofthejobs
    requiredthewomentotraveltodifferentcities(bothnationally andinternationally)and/ormeet
    m en athotelroom sforservices.




    DMzflzolg
     ate                                      A    SSA SINGH JO HAN NES
                                                   TANT UNITED STAT .A-TTORXYV

   D-vlqojt
     ate
          .                                  PA U ETRU ZZI
                                             ATTORN EY FOR DEFEN DAN T G ON IM A


      (mqtz,ta
   D ate                                     M A IA TERESA GON IM A O LLAGA
                                             DEFEN DAN T




                                            Page 2 of2
